Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.54 Page 1 of 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, No. 19-cr-20429
Plaintiff, Hon. David M. Lawson
v.
Offense:
Robert Bernard Giggie, 18 U.S.C. § 922(0)
Illegal Possession of a Machine Gun
Defendant. Maximum Penalty:

/ 10 years (Count 1)

Maximum Fine:

Not to exceed $250,000
Mandatory Supervised Release:
Up to 3 years

 

Rule 11 Plea Agreement.

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant
Robert Bernard Giggie and the government agree as follows:
1. Guilty Plea

A. Count of Conviction

Defendant will enter a plea of guilty to Count One of the Information, which
charges him with illegal possession of a machine gun, in violation of Title 18,

United States Code, Section § 922(0).
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.55 Page 2 of 17

B. Elements of Offense

The elements of Count One are as follows:

1. That the defendant knowingly possessed a “machinegun,” as defined
by Title 18, United States Code, Section 921(a), and Title 26, United
States Code, Section 5845(a); and

2. That the defendant knew, or was aware of, the essential
characteristics of the firearm that made it a “machinegun.”

C. Factual Basis for Guilty Plea

The following facts are a sufficient and accurate basis for defendant’s guilty
plea:

On September 30, 2018, at a firing range in Lapeer, Michigan, investigators
saw the defendant, Robert Bernard Giggie, in possession of a black bullpup-style
rifle, later identified as a .223 Remington caliber/5.56x45mm Bushmaster rifle,
Model M17S. Giggie handed this firearm to another individual, who fired it. Law
enforcement officers witnessed the rifle fire at a rapid rate in an apparently fully
automatic function. After he left the range in his vehicle, Giggie was stopped by
law enforcement officers, and a search of his vehicle revealed the aforementioned
Bushmaster rifle. Giggie admitted ownership and possession of the rifle.

An FBI laboratory examination of this rifle determined that it could operate

as either a semiautomatic or fully automatic firearm, depending on the placement of
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.56 Page 3 of 17

the rear pushbutton take-down pin. When the pin was pushed towards the right side
of the rifle, it functioned as designed, as a semiautomatic rifle. When the pin was
pushed towards the left side of the rifle, it operated as a fully automatic rifle,
meaning that it shot automatically more than one shot, without manual reloading,
by a single function of the trigger.

When he possessed this rifle on September 30, 2018, Giggie was aware of the
essential characteristics of the firearm that made it a machinegun. He made
statements exhibiting this awareness to the other individual who was with him at the
range that day, and law enforcement officers witnessed and recorded these
statements.

2. Sentencing Guidelines

A. Standard of Proof

The Court will find sentencing factors by a preponderance of the evidence.

B. Agreed Guideline Range

There are no sentencing guideline disputes. Except as provided below, the
guideline range is 18-24 months, as set forth on the attached worksheets. If the
Court finds:

1. That defendant’s criminal history category is higher than reflected

on the attached worksheets, or
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.57 Page 4 of 17

2. that the offense level should be higher because, after pleading
guilty, defendant made any false statement to or withheld
information from his probation officer; otherwise demonstrated a
lack of acceptance of responsibility for his offense; or obstructed
justice or committed any crime,
and if any such finding results in a guideline range higher than 18-24 months, the
higher guideline range becomes the agreed range. However, if the Court finds that
defendant is a career offender, an armed career criminal, or a repeat and dangerous
sex offender as defined under the sentencing guidelines or other federal law, and
that finding is not already reflected in the attached worksheets, this paragraph does
not authorize a corresponding increase in the agreed range.

Neither party may take a position concerning the applicable guidelines that is
different from any position of that party as reflected in the attached worksheets,
except as necessary to the Court’s determination regarding subsections 1) and 2),
above.

3. Sentence
The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing

so must consider the sentencing guideline range.
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.58 Page 5of17

A. Imprisonment

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the sentence of
imprisonment in this case may not exceed the top of the sentencing guideline range
as determined by Paragraph 2B.

B. Supervised Release

A term of supervised release, if imposed, follows the term of imprisonment.
There is no agreement on supervised release. In other words, the Court may impose
any term of supervised release up to the statutory maximum term, which in this case
is 3 years. The agreement concerning imprisonment described above in Paragraph
3A does not apply to any term of imprisonment that results from any later
revocation of supervised release.

C. Special Assessment

Defendant will pay a special assessment of $100.00 at the time of sentencing.

D. Fine

There is no agreement as to fines.

E. Restitution

Restitution is not applicable to this case.
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.59 Page 6of17

4. Other Charges

If the Court accepts this agreement, the government will not bring additional
charges against defendant based on any of the conduct reflected in the discovery
provided to the defendant to date.

5. Forfeiture of Firearms

Defendant agrees, pursuant to 18 U.S.C. § 924(d) to the forfeiture of the

following firearms as property involved in violations of 18 U.S.C. § 922(g):
1. .223 Remington caliber/5.56x45mm Bushmaster rifle, Model
MI17S
With respect to the above identified firearms contained within this agreement, the
Defendant agrees to the entry of one or more orders of forfeiture of his interest in
such property upon application by the United States at, or any time before, his
sentencing in this case.

In entering into this agreement with respect to forfeiture, Defendant
knowingly, voluntarily, and intelligently waives any challenge to the above-
described forfeiture based upon the Excessive Fines Clause of the Eighth
Amendment to the United States Constitution.

Defendant acknowledges that he understands that the forfeiture of assets is
part of the sentence that may be imposed in this case and waives his right to

challenge any failure by the court to advise him of his rights with respect to
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.60 Page 7 of 17

forfeiture, set forth in Fed.R.Crim.P. 11(b)(1)(J). Defendant also expressly waives
his right to have a jury determine the forfeitability of his interest in the above
identified firearms as provided by Rule 32.2(b)(5) of the Federal Rules of Criminal
Procedure.

6. Stipulated Special Condition of Supervised Release

Defendant acknowledges that the following special condition of supervised
release, or an equivalent condition requiring participation in the Computer/Internet
Monitoring Program, may be imposed and, by entering into this agreement, waives
any objection to its imposition by the court at the time of sentencing:

“The defendant must participate in the Computer/Internet Monitoring
Program (CIMP) administered by the United States Probation Department. The
defendant must abide by the Computer/Internet Monitoring Program Participant
Agreement in effect at the time of supervision and comply with any amendments to
the program during the term of supervision. Due to the advances in technology, the
Court will adopt the amendments to the Computer/Internet Monitoring Program as
necessary. For the purpose of accounting for all computers, hardware, software and
accessories, the defendant shall submit his person, residence, computer and/or
vehicle to a search conducted by the U.S. Probation Department at a reasonable
time and manner. The defendant shall inform any other residents that the premises

may be subject to a search pursuant to this condition. The defendant shall provide
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.61 Page 8 of 17

the probation officer with access to any requested financial information including
billing records (telephone, cable, internet, satellite, etc.).”
7. Each Party’s Right to Withdraw from This Agreement

The government may withdraw from this agreement if the Court finds the
correct guideline range to be different than is determined by Paragraph 2B.

Defendant may withdraw from this agreement, and may withdraw his guilty
plea, if the Court decides to impose a sentence higher than the maximum allowed
by Paragraph 3. This is the only reason for which defendant may withdraw from
this agreement. The Court shall advise defendant that if he does not withdraw his
guilty plea under this circumstance, the Court may impose a sentence greater than
the maximum allowed by Paragraph 3.
8. Appeal Waiver

If the sentence imposed falls within the guideline range recommended by the
defendant in Paragraph 2B, above, defendant waives any right to appeal his
conviction. Defendant retains his right to directly appeal the Court’s adverse
determination of any disputed sentencing issue that was raised at or before the
sentencing hearing. The government agrees not to appeal any sentence within the
guideline range it has recommended in Paragraph 2B, but retains the right to appeal
any determination by the Court to apply a lower range or to impose a sentence

below the guideline range that is unreasonable.
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.62 Page 9of17

This waiver does not bar filing a claim of ineffective assistance of counsel in
court.
9. Consequences of Withdrawal of Guilty Plea or Vacation of Conviction

If defendant is allowed to withdraw his guilty plea or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the government’s
request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against defendant within six months after the date the
order vacating defendant's conviction or allowing him to withdraw his guilty plea
becomes final, which charges relate directly or indirectly to the conduct underlying
the guilty plea or to any conduct reflected in the attached worksheets, defendant
waives his right to challenge the additional charges on the ground that they were not
filed in a timely manner, including any claim that they were filed after the
limitations period expired.
10. Collateral Consequences of Conviction

Defendant understands that his conviction here may carry additional
consequences under federal and state law, including the potential loss of the right to
vote, right to carry a firearm, right to serve on a jury, and ability to hold certain
licenses or to be employed in certain fields. Defendant further understands that, if
he is not a native-born citizen of the United States, there may be adverse

immigration consequences resulting from conviction. These include possible
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.63 Page 10 of 17

removal from the United States, denial of citizenship, denaturalization, denied
admission to the United States in the future and other possible consequences.
Defendant understands that no one, including the defendant’s attorney or the Court,
can predict to a certainty the effect of defendant’s conviction on any of these
matters. Defendant nevertheless affirms that he chooses to plead guilty regardless of
any immigration consequences or other collateral consequences of his conviction.
11. Parties to Plea Agreement

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Attorney’s Office for the Eastern District of
Michigan.
12. Scope of Plea Agreement

This agreement, which includes all documents that it explicitly incorporates,
is the complete agreement between the parties. This agreement supersedes all other
promises, representations, understandings and agreements between the parties
concerning the subject matter of this plea agreement that were made at any time
before the guilty plea is entered in court. Thus, no oral or written promises made by
the government to defendant or to the attorney for the defendant at any time before
defendant pleads guilty are binding except to the extent they have been explicitly

incorporated into this agreement.

-10-
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.64 Page 11 of 17

Notwithstanding the previous paragraph, if defendant has entered into a
proffer agreement in writing or a cooperation agreement in writing with the
government, this plea agreement does not supersede or abrogate the terms of any
such prior written agreement.

This agreement also does not prevent any civil or administrative actions
against defendant, or any forfeiture claim against any property, by the United States
or any other party.

13. Acceptance of Agreement by Defendant

This plea offer expires unless it has been received, fully signed, in the Office
of the United States Attorney by 5:00 P.M. on 08/13/2019. The government
reserves the right to modify or revoke this offer at any time before defendant pleads
guilty.

MATTHEW SCHNEIDER
United States Attorney

LM NC 6,

Cathléen M. Corken Benjamin C. Coats
Assistant United States Attorney Assistant United States Attorney
Chief, National Security

Date: 08/12/2019

-ll-
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.65 Page 12 of 17

By signing below, defendant acknowledges that he has read (or been read) this
entire document, understands it, and agrees to its terms. He also acknowledges that
he is satisfied with his attorney’s advice and representation. Defendant agrees that
he has had a full and complete opportunity to confer with his lawyer, and has had
all of his questions answered by his lawyer.

LA Fu Li

 

 

 

 

John Freeman Robert Bernard Giggie
Attorney for Defendant Defendant

9/2) /9 Six 9
Date’ Date

-12-
_ Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.66 Page 13 of 17
OFFENSE LEVEL

Robert Bernard Giggie

 

 

 

Defendant District/Office Eastern District of Michigan
Docket Number
Count Number(s) 1 U.S. Code Title & Section 18; 922(0)

 

Guidelines Manual Edition Used: 20.18 (Note: The Worksheets are keyed to the November 1, 2016 Guidelines Manual)

INSTRUCTIONS

Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

Ae Offense Level (See Chapter Two)
Enter the applicable base offense level and any specific offense characteristics from Chapter Two and explain the
bases for these determinations. Enter the sum in the box provided.

 

Guideline Description Level
2K2.1(a)(5) Base offense level 18

 

 

 

 

 

 

 

If the Chapter Two guideline requires application of a cross reference or other

 

 

 

 

reference, an additional Worksheet A may be needed for that analysis. See §1B1.5. sum |18
2. Victim-Related Adjustments (See Chapier Three, Part A) :

Enter the applicable section and adjustment. If more than one section is applicable,

list each section and enter the combined adjustment. If no adjustment is applicable, § 0

enter “0”.

 

 

 

3. Role in the Offense Adjustments (See Chapier Three, Part B)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If the adjustment reduces the § 0
offense level, enter a minus (—) sign in front of the adjustment. If no adjustment is ae
applicable, enter “0”.

 

 

 

 

4. Obstruction Adjustments (See Chapter Three, Part C)
Enter the applicable section and adjustment. If more than one section is applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, § 0
enter “0”.

 

 

 

 

5. Adjusted Offense Level
Enter the sum of Items 1—4. If this Worksheet A does not cover all counts of conviction or situations
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 18
Worksheet D, Item 1.

 

 

 

 

 

 

Y Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

 

 

V If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.67 Page 14 of 17

WORKSHEET D
DETERMINING THE SENTENCE
[Page | of 4]

Defendant Robert Bernard Giggie Docket Number

 

1. Adjusted Offense Level (From Worksheet A or B)
If Worksheet B is required, enter the result from Worksheet B, Item 9. Otherwise, enter the result
from Worksheet A, Item 5. 18

 

 

 

2. Acceptance of Responsibility (See Chapter Three, Part E)

Enter the applicable reduction of 2 or 3 levels. If no adjustment is applicable, enter “0”.

3. Offense Level Total (Item 1 less Item 2)

 

 

4. Criminal History Category (From Worksheet A or C})
Enter the result from Worksheet C, Item 8, unless the defendant has no criminal history, and as
directed at the bottom of Worksheet A, no Worksheet C is used and “T” is entered here. |

 

 

 

 

5. Terrorism; Career Offender; Criminal Livelihood; Armed Career Criminal; Repeat and Dangerous
Sex Offender (See Chapter Three, Part A, and Chapter Four, Part B)

a. Offense Level Total
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B 1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

 

b. Criminal History Category
If the provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B 1.4),
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

6. Guideline Range from Sentencing Table
Enter the applicable guideline range from Chapter Five, Part A, in months.

 

18 to 24

 

 

 

7. Restricted Guideline Range (See Chapier Five, Pari G)
If the statutorily authorized maximum sentence or the statutorily required
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

 

8. Undischarged Term of Imprisonment; Anticipated State Term of Imprisonment (See §5G1.3)

 

If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.68 Page 15 of 17

Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Robert Bernard Giggie Docket Number

 

?. Sentencing Options (See Chapier Five, Sentencing Table and §§5B1.1(a) and 5C1.1)

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§5B1.1(a)(1) & 5C1.1(a) & (b))

 

 

 

 

If checked, the following options are available:

 

 

e Fine (See §§5C1.1(b) & 5E1.2(a))
e “Straight” Probation (See §§5B1.1(a)(1) & 5C1.1(b))

e Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B1.1(a)(2) & 5C1.1(a) & (c))

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (c)(2))

e Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment

(See §5C1.1(c)(2))

e Probation with a condition that substitutes intermittent confinement, community
confinement, or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1.1(c)(3))

 

Zone C (See §5C1.1(a) & (d))

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (d)(1))

e Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

v If checked, the minimum term is to be satisfied by a sentence of imprisonment

 

10. Length of Term of Probation (See §5B1.2)

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

¥ At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.69 Page 16 of 17

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Robert Bernard Giggie Docket Number

 

11. Supervised Release (See §§5D1.] and 5D1.2)

a. Imposition of a Term of Supervised Release:

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

 

 

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).

 

b. Length of Term of Supervised Release

Check the Class of the Offense:

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

 

Y Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

 

 

 

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(3))

 

 

If a statutorily required mandatory minimum term of supervised release for the offense impacts the
guideline range for the applicable Class of Offense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

If an offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

 

 

 

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

12. Restitution (See §5E1.1)

a. Ifrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

N/A

 

b. Enter whether restitution is statutorily mandatory or discretionary:

 

c. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20429-DML-DRG ECF No. 20 filed 08/13/19 PagelD.70 Page 17 of 17

Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Robert Bernard Giggie Docket Number

 

13. Fines (The Guideline Range for Fines for Individual Defendants) (See §5E1.2)

a. Special Fine Provisions Minimum Maximum

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (d)).

 

 

 

 

 

 

 

 

 

Enter the sum of statutory maximum fines for all such counts. $
b. Fine Table (§5E1.2(c)(3))
Enter the minimum and maximum fines. $ 7,900 $ 79,000

 

 

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 13(b)) and the
greater maximum above (Item 13(a) or 13(b))). $ 7,900 $ 75,000

 

 

 

 

 

 

 

 

d. Ability to Pay

 

Check this box if the defendant does not have an ability to pay.

 

 

 

14. Special Assessments for Individual Defendants (See §5E1.3)

Enter the total amount of the statutory special assessments required for all counts of conviction:

e $100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.

e While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $100
15. Factors That May Warrant a Departure (See §1B1.1(b))

 

 

 

 

Consider Chapter Five, Part H (Specific Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

16. Factors That May Warrant a Variance (See §1B1.1(c))
Consider the applicable factors in 18 U.S.C. § 3553(a) taken as a whole.

 

 

 

 

Completed by Benjamin C. Coats, AUSA Date April 12, 2019

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
